Citation Nr: 0311358	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  94-41 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Florida


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for a bipolar disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to July 
1992.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of June 1993, in which the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for a mental 
disorder and assigned a 10 percent rating therefor, effective 
as of July 7, 1992, the day following the veteran's 
separation from active service.  In December 1999, the Board 
remanded this case in order to obtain additional evidence.  
In April 2001, the New Orleans, Louisiana, RO awarded a 50 
percent rating for this disorder, effective as of July 7, 
1992.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's bipolar disorder 
was productive of less than severe impairment.

2.  As of and subsequent to November 7, 1996, the veteran's 
bipolar disorder has been productive of less than severe 
impairment.

3.  As of and subsequent to November 7, 1996, the veteran's 
bipolar disorder has not been productive of occupational and 
social impairment manifested by deficiencies in most areas.   




CONCLUSION OF LAW

The criteria for a rating greater than 50 percent at any time 
since July 7, 1992, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 
9432 (1996), 38 C.F.R. §§ 4.125 through 4.130, Diagnostic 
Code 9432 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application 


form, or as to completeness of the application.  The veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate his claim, by the 
statement of the case and various supplemental statements of 
the case issued in the development of this appeal.  In 
addition, a supplemental statement of the case issued in June 
2001 notified the veteran that he was to advise VA as to any 
other evidence he wanted VA to consider, the information he 
needed to furnish as to those records, and the steps VA would 
undertake to obtain any such evidence.  The Board accordingly 
finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits he sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been accorded appropriate VA examination pursuant to the 
Board's December 1999 Remand.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



II.  Higher Initial Rating for Bipolar Disorder

Service connection for a nervous disorder was granted by the 
Washington, D.C., RO in June 1993, at which time a 10 percent 
rating was granted, with an effective date of July 7, 1992.  
The veteran thereafter indicated timely disagreement with the 
assignment of that rating.  In April 2001, the New Orleans, 
Louisiana, RO increased the rating for this disorder, now 
characterized as a bipolar disorder, to 50 percent, again 
effective as of July 7, 1992.  The Board notes that the 
provisions of Fenderson v. West, 12 Vet. App. 119 (1999), 
whereby "staged" ratings can be awarded for increased 
compensation claims resulting from an original grant of 
service connection, are for application in this instance.  It 
is also noted that, on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  In addition, during the pendency of this appeal, 
the diagnostic criteria that are used to evaluate mental 
disorders such as PTSD were revised; see 52 FR 52700 (Oct. 8, 
1996), effective November 7, 1996.  In situations in which a 
statute or regulation has been revised during the course of 
an appeal, the version more favorable to the veteran will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative 


issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from the effective date of the 
new criteria under both the old criteria in the Schedule and 
the current regulations in order to ascertain which version 
is most favorable to the veteran, if indeed one is more 
favorable than the other.

Prior to November 7, 1996, the 50 percent rating that has 
been in effect contemplated considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  A 70 percent rating contemplated 
severe impairment of social relationships and severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating contemplated the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or, totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or there is a demonstrable 
inability to obtain or retain employment because of 
psychoneurotic symptoms.  Each of the criteria listed is an 
independent basis for the award of a 100 percent rating.  
38 C.F.R. § 4.16(c), 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996.

Under the criteria that have been in effect since November 7, 
1996, the 50 percent rating that has been in effect 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, or forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work 


and social relationships.  A 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessive rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal hygiene and appearance; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation as to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001), effective November 7, 1996.

The question that must be addressed by VA, accordingly, is 
whether the evidence demonstrates that a rating greater than 
50 percent can be assigned for the veteran's nervous disorder 
at any time between July 7, 1992, and November 6, 1996, under 
the criteria that were in effect during that period, and 
since November 7, 1996, under either the criteria that were 
in effect prior to November 7, 1996, or which became 
effective as of that date.

This question must be answered in the negative.  The evidence 
dated prior to November 7, 1996, includes both VA and private 
medical records reflecting treatment and evaluation of the 
veteran for several disabilities, to include a nervous 
disorder.  The report of a September 1992 VA examination 
shows that he was neatly dressed and spoke in a normal tone, 
although occasionally seeming pensive and unsure of himself.  
He indicated that he had occasion sleep problems, and denied 
auditory and visual hallucinations.  A schizophreniform 
disorder was 


diagnosed but was considered to be in remission.    Likewise, 
the report of a March 1993 VA examination notes that his 
appearance was "unusual" but not bizarre.  His voice was 
normal in rate, rhythm and tone, and his affect was slightly 
depressed although broad ranged.  There were no overt 
hallucinations or delusions, and his thought content was 
appropriate.

A summary of May 1993 VA hospitalization notes diagnoses to 
include "bipolar, depressed," and specifically indicates 
that the veteran had been noncompliant with his medications.  
The summary reflects that he showed gradual improvement while 
hospitalized, and was discharged in stable condition.  VA 
outpatient treatment records dated between July 1993 and 
January 1994 show that his disorder was in "some remission" 
(in July 1993); that he was alert and oriented times three, 
with normal speech and appropriate affect (in September 
1993); that he indicated that his sleep was good, as was his 
attention and concentration in school (in September 1993); 
that his condition was stable, and that he reported that his 
last "episode" was in May 1993 (in October 1993); and that 
his mood was euthymic without psychosis (in January 1994).  
The report of a March 1994 VA examination indicates that the 
veteran was a full-time student, and that he cited occasional 
periods of depression.  On examination, his speech was intact 
and his answers were appropriate.  It was noted that he was 
taking lithium.  An October 1994 VA treatment record 
indicated that he was stable.

The transcript of a January 1995 personal hearing shows that 
the veteran testified that he had a "breakdown" subsequent 
to the March 1994 VA examination, but that it wasn't 
"annotated."  He indicated that he often became agitated 
and "just wanted to explode," but explained that his 
medications helped him control his emotions.  

These records, which comprise all medical records dated prior 
to November 7, 1996, do not demonstrate that a rating in 
excess of 50 percent can be awarded at any time prior to that 
date under the criteria that were in effect at that time.  
While these records indicate the presence of a mental 
disorder that required the use of medication, outpatient 
treatment, and at least one period of hospitalization, they 
do 


not demonstrate that the veteran's mental disorder was of 
such severity as to cause severe industrial impairment.  To 
the contrary, the evidence indicates that, during this 
period, he had attended school on a full-time basis, and that 
his only period of hospitalization was prompted by 
noncompliance with medication.

With regard to the evidence dated subsequent to November 7, 
1996, for which both the old and new rating criteria can be 
applied, the evidence includes a summary of VA 
hospitalization in November 1997 indicating diagnoses to 
include chronic paranoid schizophrenia, alcohol abuse, and a 
Global Assessment of Functioning (GAF) score of 55.  VA 
outpatient treatment records dated in November 1998 and 
December 1998 indicate that the veteran was "in control and 
had no suicidal or homicidal ideas (in November 1998), and 
that he reported that he was experiencing mild depression and 
feelings of annoyance and aggravation (in December 1998).

A summary of VA hospitalization in January 2000 indicates 
diagnoses of bipolar mood disorder, manic type; alcohol 
abuse; and a GAF score of 25 on admission.  The summary notes 
that the veteran had stopped taking his medications several 
months previously, and was consuming alcohol and using 
cocaine.  The summary also shows that, once placed on his 
medications, his mood dramatically improved and within 
several days was no longer psychotic; it notes that "[h]e 
posed no behavior problems at all after he had been on 
medicine for several days."  A week after admission, he was 
deemed to be "quite stable."

Reports of VA outpatient treatment dated between January 2000 
and June 2000 show that the veteran was taking prescribed 
medications; a March 2000 treatment record shows complaints 
of mild paranoid feelings with referential thinking, denial 
of suicidal or homicidal ideation, and admission to a recent 
suicide attempt "but denies it's a problem."  Another March 
2000 treatment record, however, dated one week later, 
references the veteran's ongoing substance abuse problems.  
An April 2000 treatment record shows that the veteran 
reported more rapid mood swings and occasional suicidal 
ideation.  Treatment records dated thereafter, in April and 
May 


2000, show a diminution of symptoms, attributable to a change 
in medication.  A treatment record dated later in May 2000 
shows complaints by the veteran of sleep problems, and a June 
2000 record shows complaints of restlessness that was deemed 
to be a possible side affect of medication.

The report of a May 2000 VA examination shows that the 
veteran was alert, but had a subdued and somewhat blunted 
affect.  The report indicates diagnoses to include bipolar 
disorder, history of polysubstance abuse, and a GAF of 45; 
the examiner attributed that score to the fact that the 
veteran had not been able to keep a job, and had continued to 
experience manic symptoms, insomnia, agitation, and 
depression.  The examiner, however, also indicated that 
exacerbation of the veteran's symptoms was attributable to 
noncompliance with medication regimens and use of drugs and 
alcohol.  

Finally, reports of private outpatient treatment, dated 
between February 2001 and August 2001, show that he indicated 
that the veteran felt euthymic (in February 2001 and March 
2001), and had feelings of depression (in August 2001).

These records do not demonstrate that a rating in excess of 
the current 50 percent evaluation can be assigned, under 
either the old or new criteria, at any time since November 7, 
1996; that is, neither regulation is more favorable to the 
veteran.  The evidence shows that he was hospitalized on one 
occasion during this period as a result of substance abuse 
and noncompliance with medications, and that his symptoms 
quickly abated once he resumed his medication regimen.  
Likewise, other medical treatment records compiled during 
this period show that exacerbations of symptoms were 
similarly attributed to noncompliance or adjustment of his 
medications.  In this regard, the Board notes that the report 
of the May 2000 VA examination shows that a GAF score of 45 
was rendered; this score represents the presence of serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).  This GAF score, while representing 
serious symptoms, does not denote symptoms that 


are characterized as severe; it must also be reiterated that 
the report of the May 2000 examination indicates that this 
score was premised in part on symptoms attributable to 
behavior not related to his bipolar disorder, such as drug 
and alcohol abuse.  

In addition, this evidence does not show that, since November 
7, 1996, the veteran's bipolar disorder has at any time been 
productive of occupational and social impairment manifested 
by deficiencies in most areas, as would be required for a 
rating in excess of the current 50 percent evaluation.  While 
this evidence shows that he claimed to have made at least one 
suicide attempt, it does not show that virtually any of the 
symptoms enumerated in the diagnostic criteria, such as 
obsessional rituals that interfere with routine activities, 
illogical or irrelevant speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships, have been 
manifested.  In this regard, it must be reiterated that the 
medical records reflecting increased symptoms show that the 
presence of those symptoms was apparently due to substance 
abuse and noncompliance by the veteran with medication 
procedures, and that those increased symptoms were quickly 
alleviated upon medical supervision.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for his bipolar 
disorder at any time since July 7, 1992, inasmuch as this 
evidence shows that the criteria for that higher rating are 
not satisfied.  His claim, accordingly, fails.




ORDER

An increased rating for bipolar disorder, from an original 
grant of service connection, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

